Title: From Benjamin Franklin to Becker & Saltzmann, 10 September 1779
From: Franklin, Benjamin
To: Becker & Saltzmann


Gentlemen,
Passy, Sept. 10. 1779.
Since Mine of the 1st. of last Month, of which the above is a Copy, I have received the honour of yours of The 23d. of July; and The Packages containing the Sample of a Soldiers uniform mention’d in yours of april 20. is also Since come to hand. I cannot at present give any orders for such cloathing but I am of opinion that if you were to send those uniforms to Virginia, Maryland or Carolina They would sell there to great advantage. The other Goods mentioned in your last, would sell well in Pensilvania, and the more Northern States; the Prices appearing reasonable, execpt of the fusils, which Seem Dear; but perhaps, they may be so good as to merit Such Price.— In Order to open your Commerce with America, my advice to you would be to begin by Sending a Small Vessel with an assorted Cargo to Philadelphia, under the Care of a discrete observing Person who being on the Spot would find what kind of Goods were most in demand, what Commodities were best to take in Return, with The Characters of Persons fittest to correspond with for the future. After receiving the Information he could give, you would walk in Day light. And I am persuaded a very great Demand would Soon be found there for your Commodities, & a growing commerce established between the two Countries. Your Vessel might go from Hambourg or Embden under Prussian Colours; and I would furnish your Supercargo with Letters of Recommendation.— That written in your favour by Prince ferdinand has great weight with me, & you may depend on my doing you every Service in my Power. I am, Gentlemen, Y. m. o. b. h. S. &.
Messrs. Becher & Saltzman.
